DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 11/29/2021. This action is made FINAL.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al (Publication number: US 2020/0372875) in view of Son et al (Publication number: US 2012/0105487) in view of Fan et al (Publication number: US 2019/0253542).


(a) A main body and a cover body rotatably connected to the main body, wherein the main body comprises a first display screen on a side, close to the cover body, of the main body (figure 3B; paragraphs 49, 50, and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).
(b) The cover body is provided with an outer surface to the first display screen, the cover body comprises a second display screen (see figure 2A; paragraphs 44 and 45); (a foldable IHS may be closed in a similar manner to a book or binder such that the IHS is divided into two portions along a central fold 215. The outer surface 205 of the foldable IHS may be an enclosure constructed of various types of plastic and/or metallic compounds).
(c) The second display screen is stacked on the first display screen in the direction
perpendicular to the first display screen (see figures 3A, 3B, 3D; paragraphs 49 and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).
However, Iyer et al does not specifically show an accommodating cavity penetrating through the cover body in a direction perpendicular to the first display screen, the cover body comprises a second display screen in the accommodating cavity, and the second display screen is a transparent display screen.
(figures 1 and 3; paragraphs 15, 19 and 20); (A portable device, such as a mobile phone or computer device, includes a display device that can be controlled for transparent and non-transparent display. Optionally, the portable device can also include an additional display device integrated into a handheld base of the portable device. The display device can be movably coupled to the handheld base so that the display device can be positioned to open and close over the handheld base).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Son et al into the teaching of Iyer et al in order for an image to appear as part of an environment that is viewable through the display device (see Son et al; paragraphs 1-3).
However, Iyer and Son do not specifically show that the cover body is provided with a notch, the notch is provided on an outer periphery of the cover body, and is located at an end of the cover body away from a part, connected to the main body, of the cover body.
In related art, Fan et al shows that the cover body is provided with a notch, the notch is provided on an outer periphery of the cover body, and is located at an end of the cover body away from a part, connected to the main body, of the cover body (see paragraphs 65 and 66; figures 5-7); (The thickness of the third outer peripheral edge, on the side of the auxiliary bearing plate on which the second lateral surface is positioned, is gradually increased from the joints with the first and second outer peripheral edges to a middle part respectively. A matched arc-shaped notch may be correspondingly formed in the rear cover. The flash lamp may be positioned at a position on the auxiliary bearing plate on the side on which the second lateral surface is positioned, and corresponds to a maximum thickness of the third outer peripheral edge).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Fan et al into the teaching of Iyer and Son in order to expose a camera from the notch (see Fan et al; paragraphs 65 and 66).

Consider Claim 19, Iyer et al show a terminal device, comprising:
(a) A display device, wherein the display device comprises a main body and a cover body rotatably connected to the main body, the main body comprises a first display screen on a side, close to the cover body, of the main body (figure 3B; paragraphs 49, 50, and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).
(b) The cover body is provided with an outer surface to the first display screen, the cover body comprises a second display screen (see figure 2A; paragraphs 44 and 45); (a foldable IHS may be closed in a similar manner to a book or binder such that the IHS is divided into two portions along a central fold 215. The outer surface 205 of the foldable IHS may be an enclosure constructed of various types of plastic and/or metallic compounds).

perpendicular to the first display screen (see figures 3A, 3B, 3D; paragraphs 49 and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).
However, Iyer et al does not specifically show an accommodating cavity penetrating through the cover body in a direction perpendicular to the first display screen, the cover body comprises a second display screen in the accommodating cavity, and the second display screen is a transparent display screen.
In related art, Son et al show an accommodating cavity penetrating through the cover body in a direction perpendicular to the first display screen, the cover body comprises a second display screen in the accommodating cavity, and the second display screen is a transparent display screen (figures 1 and 3; paragraphs 15, 19 and 20); (A portable device, such as a mobile phone or computer device, includes a display device that can be controlled for transparent and non-transparent display. Optionally, the portable device can also include an additional display device integrated into a handheld base of the portable device. The display device can be movably coupled to the handheld base so that the display device can be positioned to open and close over the handheld base).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Son et al into the teaching of Iyer et al in order for an image to appear as part of an environment that is viewable through the display device (see Son et al; paragraphs 1-3).
However, Iyer and Son do not specifically show that the cover body is provided with a notch, the notch is provided on an outer periphery of the cover body, and is located at an end of the cover body away from a part, connected to the main body, of the cover body.
In related art, Fan et al shows that the cover body is provided with a notch, the notch is provided on an outer periphery of the cover body, and is located at an end of the cover body away from a part, connected to the main body, of the cover body (see paragraphs 65 and 66; figures 5-7); (The thickness of the third outer peripheral edge, on the side of the auxiliary bearing plate on which the second lateral surface is positioned, is gradually increased from the joints with the first and second outer peripheral edges to a middle part respectively. A matched arc-shaped notch may be correspondingly formed in the rear cover. The flash lamp may be positioned at a position on the auxiliary bearing plate on the side on which the second lateral surface is positioned, and corresponds to a maximum thickness of the third outer peripheral edge).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Fan et al into the teaching of Iyer and Son in order to expose a camera from the notch (see Fan et al; paragraphs 65 and 66).

Consider Claim 8, Iyer et al show that the cover body is pivotally connected to the main body (see figures 3A, 3B, 3D; paragraphs 49 and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).

Consider Claim 13, Iyer et al shows that the cover body is rotated relative to the main body in the direction perpendicular to the first display screen, or the cover body is rotated relative to the main body in a direction parallel to the first display screen (figure 3B; paragraphs 49, 50, and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).

Consider Claims 14 and 15, Son et al shows that a rotation angle of the cover body relative to the main body is from 0 degree to 180 degrees, wherein a rotation angle of the cover body relative to the main body is from 0 degree to 360 degrees (see paragraphs 19 and 20; see figures 2 and 3). 

Consider Claim 16, Iyer and Son do not specifically show that the material of the cover body is identical with a material of the main body. However, the USPTO takes official notice that it is well known and expected in the art that the material of the cover body is identical with a material of the main body for simplicity in manufacturing.

Consider Claim 20, Iyer and Son do not specifically show that the terminal device is a wearable device. However, the USPTO takes official notice that it is well known and 

Consider Claim 17, Iyer et al shows a circuit board, where the circuit board is in the main body, and the first display screen and the second display screen are both electrically connected to the circuit board (see figure 2; paragraphs 156, 157, and 158); (The processor 204 may comprise a general purpose programmable processor or controller for executing application programming or instructions).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al (Publication number: US 2020/0372875) in view of Son et al (Publication number: US 2012/0105487) in view of Becze (Publication number: US 2013/0076597).

Consider Claim 2, Iyer et al in view of Son et al does not specifically show a controller, wherein the controller is provided on the main body, the controller is in communication with the first display screen and the second display screen, and the controller is configured to control the first display screen and the second display screen to be able to display different contents, respectively. 
In related art, Becze shows a controller, wherein the controller is provided on the main body, the controller is in communication with the first display screen and the second display screen, and the controller is configured to control the first display screen and the second display screen to be able to display different contents, respectively (see figure 2; paragraphs 156, 157, and 158); (The processor 204 may comprise a general purpose programmable processor or controller for executing application programming or instructions).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Becze into the teaching of Iyer et al and Son et al in order to increase the balancing between the displayed graphics and the area provided for receiving inputs (see Becze; paragraphs 3 and 4).

Claims 3 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al (Publication number: US 2020/0372875) in view of Son et al (Publication number: US 2012/0105487) in view of Shigematsu et al (Publication number: US 2017/0075474).

Consider Claim 3, Iyer et al in view of Son et al does not specifically show a camera provided on the main body, wherein a through hole is formed on the cover body at a position corresponding to the camera, and the through hole exposes the camera. 
In related art, Shigematsu et al show a camera provided on the main body, wherein a through hole is formed on the cover body at a position corresponding to the camera, and the through hole exposes the camera (see figures 3 and 4; paragraphs 51 and 52).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Shigematsu et al into the teaching of Iyer and Son in order to provide image data to the processor (see Shigematsu et al; paragraphs 54 and 55).

Consider Claim 4, Shigematsu et al show that a shape of the through hole matches a shape of the camera, and a size of the through hole is larger than a size of the camera (see figures 3 and 4; paragraphs 51 and 52).

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al (Publication number: US 2020/0372875) in view of Son et al (Publication number: US 2012/0105487) in view of Cheng (Patent number: US 10,536,566).

Consider Claims 5 and 18, Iyer et al show a display region of the first display screen comprises a main display region, and in a case where the cover body is covered on the main body (figure 3B; paragraphs 49, 50, and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).
However, Iyer and Son do not specifically show an orthographic projection of a display region of the second display screen on the main body at least partially overlaps with the main display region. 
In related art, Cheng shows an orthographic projection of a display region of the second display screen on the main body at least partially overlaps with the main display region (see column 12, lines 30-67); (The flexible display screen assembly 20 further includes a third acoustic opening 24 defined in the portion of the flexible display screen assembly 20 facing the first body 11. The third acoustic opening 24 on the first body 11 has an orthographic projection adjacent to the first side 117).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Cheng into the teaching of Iyer and Son in order to meet diversified application scenarios (see Cheng; column 1, lines 20-50).
Consider Claim 6, Cheng shows that the cover body is covered on the main body, an orthographic projection of an outer periphery of the display region of the second display screen on the main body is located outside an outer periphery of the main display region of the first display screen (see column 12, lines 30-67); (The flexible display screen assembly 20 further includes a third acoustic opening 24 defined in the portion of the flexible display screen assembly 20 facing the first body 11. The third acoustic opening 24 on the first body 11 has an orthographic projection adjacent to the first side 117).

Consider Claim 7, Iyer et al shows that a shape of the display region of the second display screen is identical with a shape of the main display region of the first display screen (see figures 3A, 3B, 3D; paragraphs 49 and 51); (The two screen portions 345a-b may be separated by a gap 340 that is a separator, such as a suitable pixel pattern, that is displayed by the foldable display along the length of the hinge 315).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al (Publication number: US 2020/0372875) in view of Son et al (Publication number: US 2012/0105487) in view of Zhai et al (Publication number: US 2020/0190877).

Consider Claim 9, Iyer in view of Son does not specifically show that the cover body is pivotally connected to the main body through a damping shaft. 
In related art, Zhai et al shows that the cover body is pivotally connected to the main body through a damping shaft (see paragraphs 13 and 14); (The damping rotating shaft includes a shaft sleeve and a shaft core, one of the shaft sleeve and the shaft core is relatively secured to the first support plate, the other one of the shaft sleeve and the shaft core is relatively secured to the second support plate).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Zhai into the teaching of Iyer and Son in order to hinge both displays (see Zhai; paragraphs 5 and 6).

Consider Claim 10, Zhai et al shows that the damping shaft comprises a shaft sleeve mounted on one of the cover body and the main body and a shaft core mounted on the other of cover body and the main body, the shaft sleeve is rotatably sleeved with the shaft core, and the shaft sleeve forms an interference fit with the shaft core (figures 13 and 14; paragraphs 91 and 92); (See shaft sleeve 1041 and the first support plate or the second support plate, a second connecting plate 1045 is further included, a connecting shaft sleeve 1046 is secured to an edge of one end of the second connecting plate 1045, one end of the shaft core 1042 extends and is securely sleeved in the connecting shaft sleeve 1046, and the second connecting plate 1045 is connected to the second support plate or the first support plate).

Consider Claims 11 and 12, Zhai et al shows that the main body is further provided with stop blocks, the stop blocks are located on both sides of the shaft core to encapsulate the shaft core inside the main body, wherein a material of the stop blocks is identical with a material of the main body (see paragraphs 102 and 103); (The blocking shaft 107 is connected to the other end of the two shaft cores 1042 that extends out of the shaft sleeve 1041).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/09/2022